Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 3-5, 8, 17 and 18 are pending.
2.	Claims 3-5, 8, 17 and 18 are all the claims under examination.

Drawings
3.	The replacement drawings were received on 1/3/2022.  These drawings are accepted.

Specification
4.	The substitute specification (clean and marked-up copies) filed 1/3/2022 have been entered. The substitute specification is accepted.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
a) The following sequences are found to be free from the art: LINKED SEQ ID NO:1, 2, and 3; LINKED SEQ ID NO: 4, 5 AND 6; LINKED SEQ ID NO: 9, 10 AND 11; AND LINKED SEQ ID NO: 12, 13 AND 14 and SEQ ID NOS: 7, 8 15 and 16. The method for lysing canine lymphoma cancer cells is enabled by the specification (Example 6). The method for detecting canine DLA-DR antigens in canine blood, lymph node and body fluids is enabled by the specification (Example 3, 5).

c) The replacement drawings do not add new matter to the subject application nor affect the determination of the patentability for the instant claims in the Notice of Allowance issued 11/3/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 3-5, 8, 17 and 18 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643